
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 598
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Mr. Doyle (for
			 himself and Mr. Gingrey of Georgia)
			 submitted the following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the designation of National
		  Robotics Week as an annual event.
	
	
		Whereas the United States has the largest number of
			 academic and research organizations with dedicated programs focused on the
			 advancement of robotics technology;
		Whereas robotics has matured into an all-encompassing and
			 enabling technology that, as a pillar of 21st-century American innovation, is
			 positioned to fuel a broad array of next generation products and applications,
			 transform our society, and become as ubiquitous over the next several decades
			 as desktop and mobile computing technology is today;
		Whereas the emerging market for service robotics in
			 various sectors, including healthcare, national defense, homeland security,
			 energy, manufacturing, logistics, transportation, agriculture, education,
			 consumer goods, and others, is expected to grow at a compound annual growth
			 rate of nearly 20 percent over the next few years to become a worldwide $27
			 billion industry;
		Whereas robotics is a critical technology capable in the
			 near term of contributing to the economic recovery by creating new jobs,
			 increasing productivity, improving quality, and increasing worker safety, and
			 equally capable over time of addressing the longer term labor and healthcare
			 issues expected to result from the 40 percent increase in the number of the
			 Nation's elderly over the next 20 years;
		Whereas robotics technology holds tremendous potential for
			 reducing the cost of healthcare delivery, stimulating the discovery and
			 development of new procedures and treatments for a wide variety of diseases and
			 disorders, improving the standard and accessibility of care, providing
			 individuals with disabilities, especially injured veterans, with greater
			 independence and dignity, and enhancing overall patient health outcomes;
		Whereas robotics technology is proving essential to our
			 national defense and homeland security by enabling the ongoing development and
			 fielding of unmanned air, ground, and maritime systems that today help keep our
			 Nation's war-fighters and protectors out of harm's way, and in the long run
			 will serve as a highly effective force multiplier;
		Whereas robotics is a key transformative technology that
			 can revolutionize American manufacturing by enabling small- and mid-sized
			 companies to cost effectively combine highly skilled workers and highly
			 adaptable, precise, and reliable equipment to create and make high value
			 products in high-stakes industries;
		Whereas robotics is rapidly proving to be one of the most
			 effective, compelling, and engaging means for teaching and reinforcing
			 fundamental science, technology, engineering, and mathematics (STEM) concepts
			 as well as inspiring the Nation's youth to pursue STEM-related careers thereby
			 helping to create a highly skilled, 21st-century American workforce;
		Whereas America's ability to maintain its leadership
			 position and be both globally competitive and cooperative in a wide range of
			 rapidly emerging markets is being currently challenged by other regions,
			 including the European Union, Korea, and Japan, who have committed to making
			 multi-billion dollar, long-term investments in further developing and
			 commercializing robotics technology;
		Whereas there is a strong need to recognize America's
			 leadership in robotics technology, educate the public on robotics technology's
			 broad potential, growing importance, and future impact on American society,
			 underscore the need for increased investment in robotics technology research
			 and development, and inspire the Nation's youth to pursue careers in robotics
			 and other STEM-related fields; and
		Whereas the second week in April each year is designated
			 as National Robotics Week, recognizing the accomplishments of
			 Isaac Asimov, who immigrated to America, taught science, wrote science books
			 for children and adults, first used the term robotics, developed the Three Laws
			 of Robotics, and died in April 1992: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Robotics Week (NRW) as an annual event;
			(2)encourages
			 institutions of higher education and companies which utilize robotics
			 technology to hold open houses during NRW to help explain the technology and
			 its applications;
			(3)encourages science
			 museums to organize events and demonstrations during NRW that help to educate
			 and engage the public on the utility, importance, and impact of robotics
			 technology;
			(4)encourages
			 schools, clubs, and organizations to hold open houses, organize local
			 competitions, and demonstrate student activities relating to the field of
			 robotics technology;
			(5)encourages
			 activities that advance the use of robotics to revolutionize the way
			 fundamental science, technology, engineering, and mathematics (STEM) concepts
			 are taught in the classroom and that highlight the success that robotics
			 competitions organized by groups such as For Inspiration and Recognition of
			 Science and Technology (FIRST) are having at inspiring students to pursue
			 STEM-related careers; and
			(6)affirms the
			 growing importance of robotics technology and supports all other efforts to
			 increase national awareness of the technology and its impact on the future of
			 the Nation.
			
